DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/612545, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 49 calls for causing the glucose sensing module or the transmitter to shut down or enter a low-power state between measurements. The only disclosure of a low-power mode in the parent application is in paragraph [0074] as filed, which sets forth that there is a standby low-power mode during between measurements, nor is it clear that a “power-saving state” is equal to “low-power”, and the disclosure does not provide any support for the sensing module to shut down. As such, at least claim 49 will be treated as having an effective filing date of the actual filing date of the instant invention, 11 July 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the between measurements, nor is it clear that a “power-saving state” is equal to “low-power”, and the disclosure does not provide any support for the sensing module to shut down. As such, the specification does not reasonably convey possession of the controller causing glucose sensing module or the transmitter to shut down or enter a low-power state between measurements at the time the invention was filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 39 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the Claim 39 positively recites the human body; the ends of the housing should be recited as configured to reside in the eye rather than actively residing as currently claimed. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 37, 39, 44-47, 49, 50-53, 56, 59, 60, 64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall (US 2012/0302861; see also WO 2012/146740) in view of Aisenberg (US 3837339).
Regarding claim 37, Marshall discloses an intraocular glucose sensor comprising: a glucose sensor configured to measure glucose concentration in aqueous humor of a patient's eye (paragraph [0105]); a controller configured to take measurements of the glucose concentration in the aqueous humor using the glucose sensing module (paragraph [0090]); a transmitter and an antenna configured to wirelessly transmit the measurements to an external device (paragraph [0030], [0087]); and a biocompatible housing in which the components are disposed (element 200, which is inherently biocompatible to allow it to function in the biological environment), the housing being sized and shaped to be at least partially implanted in the supraciliary/suprachoroidal space of the patient’s eye (figure 2).  Marshall does not 

Regarding claim 39, Marshall further discloses that, when implanted, a first end of the biocompatible housing configured to reside in the anterior chamber of the patient's eye and a second end resides in the supraciliary/suprachoroidal space (paragraph [0046]; figure 2).  
Regarding claim 44, Marshall further discloses a mechanical intraocular pressure sensor (paragraph [0029], [0159]).  
Regarding claims 45-47, Marshall further discloses the controller being configured to take a measurement of glucose concentration at least every minute (paragraph [0162], multiple readings per second are taken during sampling). 
Regarding claim 49, Marshall further discloses that the controller is further configured to cause the glucose sensing module or the transmitter to shut down or enter a low-power state between measurements (paragraph [0172]).  
Regarding claim 50, Marshall further discloses a temperature sensor for temperature correction of the glucose sensor (paragraph [0130]).  
Regarding claim 51, Marshall further discloses a storage device that is configured to store the measurements (paragraph [0161]).  

Regarding claim 53, Marshall further discloses that the anchor is configured to extend into a physiological outflow pathway for the aqueous humor (paragraph [0088]).  
Regarding claim 56, Marshall further discloses that the sensor further comprises a fluid channel configured to permit the aqueous humor to flow from the anterior chamber through the fluid channel into the physiological outflow pathway (paragraph [0087]-[0088], [0114]).  
Regarding claim 59, Marshall further discloses a method comprising inserting the glucose sensor into the patient's eye such that the glucose sensing module is provided in the anterior chamber of the eye (figure 3; abstract; paragraph [0047]).  
Regarding claim 60, Marshall further discloses a method comprising taking the measurements of glucose concentration in the aqueous humor; and transmitting the measurements to the external device (paragraphs [0046]-[0048]).  
Regarding claim 64, Marshall discloses a system comprising: an intraocular glucose sensor comprising, a glucose sensor configured to measure glucose concentration in aqueous humor of a patient's eye (paragraph [0105]), a controller configured to take measurements of the glucose concentration in the aqueous humor using the glucose sensing module (paragraph [0090]), and a transmitter and an antenna configured to wirelessly transmit the measurements (paragraphs [0030], [0087]; a biocompatible housing in which the components are disposed (element 200, which is inherently biocompatible to allow it to function in the biological environment), the housing being sized and shaped to be at least partially implanted in the supraciliary/suprachoroidal space of the patient’s eye (figure 2); and an external device  Marshall does not provide details of the glucose sensor; Aisenberg teaches an implantable electrochemical glucose sensor (column 1 line 58 to column 2 line 9). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Marshall, as modified, and an electrochemical glucose sensor, as taught by Aisenberg, because Marshall does not provide any specifics of the glucose sensor and electrochemical sensors are well-known in the glucose-sensing art.
  
Claim 41-43 and 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall, as modified above, and further in view of Abreu (US 2002/0049374).
Regarding claims 41 and 57, Marshall discloses powering the device’s controller and transmitter via received power; Abreu teaches that a variety of protocols may be used to power a sensor in an eye, including inductive power transmission or use of a glucose fuel cell configured to produce power using glucose in its surroundings (paragraph [0135]). It would have been obvious to one of ordinary skill in the art at time the invention was made to have made the device of Marshall with a fuel cell, as taught by Abreu, because Abreu teaches that they are equivalents and it would be thus obvious to try. The Examiner notes that all components of Marshall are in “fluid communication”, such that the fuel cell would inherently be in fluid communication with the fluid channel.
Regarding claim 42, Aisenberg’s glucose sensor is a glucose fuel cell that can be used to measure a glucose concentration based on the amount of power produced by the glucose fuel cell (column 1 line 58 to column 2 line 9). It would have been obvious to one of ordinary skill in 
Regarding claim 43, Abreu and Aisenberg do not specify a power output, but as the power output is dependent not only on the circuitry components of the fuel cell but also the amount of glucose present in the measured fluid, the power output level will be determined by the body’s condition. 

Claim 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall, as modified above, and further in view of Snyder (2008/0234598).
Snyder teaches an implantable sensing device which is configured to transmit measurement to an external device, where the device’s controller is configured to perform data compression on the measurements (paragraph [0165]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Marshall, as modified above, and included data compression by the controller, as taught by Snyder, in order to reduce the amount of data needing transmission to the external device.

Claim 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall, as modified above, and further in view of Haffner (US 2010/0087774).
Marshall discloses using the device to pass aqueous outflow, but does not disclose it extending through the trabecular meshwork and into Schlemm's canal in the patient's eye. Haffner teaches a device configured to drain aqueous outflow by having the device extend . 

Claim 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall in view of Silvestrini (US 2010/0137981).
Marshal discloses the device operating in conjunction with treatments, but does not explicitly call for inclusion of an opening configured for storage and controlled release of a drug. Silvestrini teaches a device located in the eye which includes an opening configured for storage and release of a drug (paragraph [0075]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Marshall with an opening configured for storage and release of a drug, as taught by Silvestrini, in order to control tissue response and/or provide disease treatment (paragraph [0075]).

Claims 62, 63, and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall, as modified above, and further in view of Muller (US 2010/0249548).
Regarding claims 62 and 66, Marshall does not specify the details of the external device; Muller teaches an ocular glucose sensor system which is in communication with an insulin pump which uses the measurements to control medication delivery (paragraph 0044]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have 
Regarding claim 63, Marshall is not explicit as to correlating the measurements of glucose concentration in the aqueous humor with blood glucose concentration. Muller further teaches that the glucose concentration measured in the aqueous humor may be correlated with blood glucose concentration (paragraphs [0049], [0081]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Marshall and correlated the glucose measurements with blood glucose measurements, as taught by Muller, in order to obtain a more standard measure of the patient’s condition.

Response to Arguments
Applicant's arguments filed 16 March 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 112a and the associated lack of priority, the Examiner notes that the passage Applicant has cited for support does mention “saving” power, but still does not specify any “power-saving” taking place between measurements, as “not in use” does not provide sufficient support for this particular time period and, instead, appears to be describing a time when the device is not implanted/not being used. Still further, this “power-saving”, which is not necessarily to the extent of being “low-power” and might just be slightly lower than full power, does not address the sensor, only the transmitter. Claim 49 presents four distinct scenarios which must be supported: causing the sensor to shut down, causing the and causing the transmitter to enter a low-power state, and these two brief sentences do not provide the necessary disclosure.
Regarding the art rejections, Applicant argues only that Marshall’s housing is not a housing. This is entirely unpersuasive. Absent more specific limitations or a particular description, a housing is: 
something that covers or protects (https://www.merriam-webster.com/dictionary/housing)
Something that covers, protects, or supports, especially: a. A frame, bracket, or box for holding or protecting a mechanical part: a wheel housing. b. An enclosing frame in which a shaft revolves. (https://www.ahdictionary.com/word/search.html?q=housing)
a protective cover designed to contain or support a mechanical component (https://www.vocabulary.com/dictionary/housing)

Marshall’s housing covers and protects the mechanical parts which are contained within it, and is thus a housing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791